In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00123-CR



                             ROCKY ALLEN WILSON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                             On Appeal from the 8th District Court
                                  Hopkins County, Texas
                                  Trial Court No. 2128391




                          Before Morriss, C.J., Stevens and Carter,* JJ.
                           Memorandum Opinion by Justice Stevens



_______________
*Jack Carter, Justice, Retired, Sitting by Assignment
                               MEMORANDUM OPINION

       Rocky Allen Wilson entered an open plea of guilty to the offense of stalking and a plea of

true to the State’s punishment enhancement allegation. See TEX. PENAL CODE ANN. § 42.072.

During a bench trial on punishment, the evidence showed that Wilson had sexually assaulted a

child while on probation for sexual assault of a child, was sentenced to twenty years’

imprisonment, was released on parole, but was later returned to prison after he was caught

engaging in a relationship with a minor. After hearing this evidence, the trial court sentenced

Wilson to twenty years’ imprisonment and imposed a $10,000.00 fine.

       In his sole issue on appeal, Wilson argues that the trial court’s sentence, while within the

proper punishment range, was excessive and disproportionate under the circumstances of the

case. We find that Wilson failed to preserve his sole point of error for our review. As a result,

we affirm the trial court’s judgment.

       An appellant who claims that his sentence is excessive and disproportionate is not

excused from preserving the error.      See Stewart v. LaGrand, 526 U.S. 115, 119 (1999)

(per curiam) (appellant waived Eighth Amendment complaint); Rhoades v. State, 934 S.W.2d

113, 120 (Tex. Crim. App. 1996); Duren v. State, 87 S.W.3d 719, 732 (Tex. App.—Texarkana

2002, pet. struck). “To preserve for appellate review a complaint that a sentence is grossly

disproportionate, constituting cruel and unusual punishment, a defendant must present to the trial

court a timely request, objection, or motion stating the specific grounds for the ruling desired.”

Davis v. State, 614 S.W.3d 223, 232 (Tex. App.—Texarkana 2020, no pet.) (quoting Navarro v.



                                                2
State, 588 S.W.3d 689, 690 (Tex. App.—Texarkana 2019, no pet.) (quoting Russell v. State, 341

S.W.3d 526, 527 (Tex. App.—Fort Worth 2011, no pet.))).

          Here, Wilson did not raise an excessive or disproportionate punishment complaint when

the trial court imposed his sentence, in a motion for a new trial, or in any other type of post-

verdict motion. As a result, Wilson has failed to preserve his sole point of error for review. As a

reviewing court, we should not address the merits of an issue that has not been preserved for

appeal.     Wilson v. State, 311 S.W.3d 452, 473 (Tex. Crim. App. 2010) (op. on reh’g)

(per curiam); Navarro v. State, 588 S.W.3d 689, 690 (Tex. App.—Texarkana 2019, no pet.). We

overrule Wilson’s sole point of error.

          We affirm the trial court’s judgment.




                                                  Scott E. Stevens
                                                  Justice

Date Submitted:          February 2, 2022
Date Decided:            March 3, 2022

Do Not Publish




                                                     3